Exhibit 10.6

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of July 14, 2016, is entered into among PAR WYOMING, LLC,
a Delaware limited liability company (“Holdings”), as a guarantor, HERMES
CONSOLIDATED, LLC, a Delaware limited liability company doing business as
Wyoming Refining Company (the “Company”), WYOMING PIPELINE COMPANY LLC, a
Wyoming limited liability company (“Wyoming Pipeline”; and together with the
Company collectively, jointly and severally, “Borrowers”), and BANK OF AMERICA,
N.A. (the “Lender”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement (as defined
below).

RECITALS

WHEREAS, Borrowers, Black Elk Refining, LLC (“Black Elk”), as guarantor, and the
Lender entered into that certain Third Amended and Restated Loan Agreement dated
as of April 30, 2015 (as amended or modified from time to time, the “Loan
Agreement”);

WHEREAS, in connection with the Par Acquisition, pursuant to the Third Amendment
to Third Amended and Restated Loan Agreement dated as of July 14, 2016, Black
Elk is being released from all of its obligations under the Loan Documents.

WHEREAS, Holdings, as the new owner of all of the Equity Interests of the
Company, and the other parties hereto have agreed to amend the Loan Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Loan Agreement.

(a) The following definitions in Section 1.1 of the Loan Agreement are deleted
in their entirety and replaced as follows:

EBITDA: determined on a consolidated basis for Holdings and its Subsidiaries,
net income (less Distributions paid for general and administrative expenses
pursuant to Section 10.2.4(iii) but without duplication of any such expense
already accounted for in net income), calculated before (a) interest expense,
(b) provision for income taxes, (c) depreciation and amortization expense,
(d) gains or losses arising from the sale of capital assets, (e) gains or losses
arising from the write-up or write-down of assets (including non-cash inventory
gains or losses), (f) any extraordinary gains or losses or non-recurring gains
or non-recurring losses (in the case of non-recurring losses, the
characterization of a loss as a non-recurring loss is subject to concurrence of
Lender as determined in its reasonable discretion), (g) unrealized gains or
losses with respect to obligations with respect to Hedging Agreements,
(h) non-cash compensation expenses, (i) income, gains, expenses or losses
resulting from allocations of the purchase price made in connection with the Par
Acquisition, (j) to the extent not capitalized: (1) non-cash charges and
expenses related to the Par Acquisition, (2) severance expense related to the
Par Acquisition and incurred no later than twelve months following the
consummation of the Par Acquisition and (3) one-time transaction fees and
expenses related to the Par

 

1



--------------------------------------------------------------------------------

Acquisition (including related amendments to this Agreement) that (A) are paid
by third parties or an affiliate of Parent, and not paid by Holdings or its
Subsidiaries or (B) if paid by Holdings or its Subsidiaries, do not exceed
$3,000,000 in the aggregate from and after July 1, 2016, (k) gains and expenses
arising from a change in accounting treatment as a result of the Par
Acquisition, and (l) operating expenses solely relating to scheduled refinery
“turnarounds” or scheduled downtime of the refinery in excess of five days which
expenses (i) if incurred in connection with a “turnaround” that is completed
within twelve months following the Closing Date, shall not exceed $5,000,000
during the term of this Agreement and (ii) if incurred in connection with any
other “turnaround” or scheduled downtime of the refinery in excess of five days,
are subject to the approval of Lender in its reasonable discretion (in each
case, to the extent included in determining net income). Notwithstanding
anything to the contrary contained herein, EBITDA shall be calculated as
follows: (I) for the month ended July 31, 2016, EBITDA shall be EBITDA for such
month multiplied by 12; (II) for the month ended August 31, 2016, EBITDA shall
be EBITDA for the two month period then ended multiplied by 6; (III) for the
month ended September 30, 2016, EBITDA shall be EBITDA for the three month
period then ended multiplied by 4; (IV) for the month ended October 31, 2016,
EBITDA shall be EBITDA for the four month period then ended multiplied by 3;
(V) for the month ended November 30, 2016, EBITDA shall be EBITDA for the five
month period then ended multiplied by 2.4; (VI) for the month ended December 31,
2016, EBITDA shall be EBITDA for the six month period then ended multiplied by
2; (VII) for the month ended January 31, 2017, EBITDA shall be EBITDA for the
seven month period then ended multiplied by 12/7; (VIII) for the month ended
February 28, 2017, EBITDA shall be EBITDA for the eight month period then ended
multiplied by 1.5; (IX) for the month ended March 31, 2017, EBITDA shall be
EBITDA for the nine month period then ended multiplied by 4/3; (X) for the month
ended April 30, 2017, EBITDA shall be EBITDA for the ten month period then ended
multiplied by 1.2; (XI) for the month ended May 31, 2017, EBITDA shall be EBITDA
for the eleven month period then ended multiplied by 12/11; and (XII) commencing
with the period ending June 30, 2017 and continuing thereafter, EBITDA shall be
measured on a trailing twelve months basis.

Fixed Charge Coverage Ratio: the ratio of, determined on a consolidated basis
for Holdings and its Subsidiaries as of the end of (1) each fiscal month of
Holdings and its Subsidiaries ending on or before December 31, 2016
(a) (i) EBITDA minus (ii) maintenance Capital Expenditures for the most recent
twelve fiscal months (provided that, for the avoidance of doubt, expenses solely
relating to scheduled refinery “turnarounds” shall not constitute maintenance
Capital Expenditures) and cash taxes and tax distributions paid, to (b) Fixed
Charges for the most recent twelve fiscal months and (2) the first Fiscal
Quarter of Holdings and its Subsidiaries ending March 31, 2017 and for each
Fiscal Quarter of Holdings and its Subsidiaries thereafter (a) (i) EBITDA minus
(ii) maintenance Capital Expenditures for the most recent four Fiscal Quarters
(provided that, for the avoidance of doubt, expenses solely relating to
scheduled refinery “turnarounds” shall not constitute maintenance Capital
Expenditures) and cash taxes and tax distributions paid, to (b) Fixed Charges
for the most recent four Fiscal Quarters.

Fixed Charges: with reference to any period, without duplication, the sum of
(a) cash interest expense for such period, plus (b) regularly scheduled
principal payments made on Borrowed Money during such period, plus
(c) Distributions made in cash during such period (excluding (i) tax
distributions and (ii) Distributions made pursuant to Section 10.2.4(v)).

 

2



--------------------------------------------------------------------------------

Level 2 Reporting Period Trigger Period: excluding the three months following
the closing date of the Par Acquisition, the period (a) commencing on the day
that an Event of Default occurs or Excess Availability is less than an amount
equal to 30% of the Borrowing Base at any time following the Closing Date; and
(b) continuing until no Event of Default exists and Excess Availability has been
equal to or greater than an amount equal to 30% of the Borrowing Base for ninety
(90) consecutive days; provided, however, if during such ninety (90) consecutive
day period, Excess Availability is less than the lower of (i) $20,000,000 and
(ii) an amount equal to 50% of the Borrowing Base, a Level 1 Reporting Trigger
Period shall commence at the end of such ninety (90) consecutive day period.

Leverage Ratio: the ratio of, determined as of the end of (1) each fiscal month
of Holdings and its Subsidiaries ending on or before December 31, 2016 of
(a) Borrowed Money (other than Contingent Obligations) of Holdings and
Subsidiaries as of the last day of such fiscal month less the Surplus Cash
Amount as of the last day of such fiscal month, to (b) EBITDA and (2) the first
Fiscal Quarter of Holdings and its Subsidiaries ending March 31, 2017 and for
each Fiscal Quarter of Holdings and its Subsidiaries thereafter (a) Borrowed
Money (other than Contingent Obligations) of Holdings and Subsidiaries as of the
last day of such Fiscal Quarter less the Surplus Cash Amount as of the last day
of such Fiscal Quarter, to (b) EBITDA.

(b) The following sentence is hereby added to Section 2.1.1 of the Loan
Agreement to read as follows:

Subject to the approval of the Lender and the receipt by the Borrowers of an
additional commitment to make Revolver Loans hereunder from a lender reasonably
acceptable to the Lender, this Agreement may be amended at the sole reasonable
discretion of the Lender to increase the Commitment by up to $30,000,000 in a
single increase (the conditions to any such increase will include, without
limitation, the terms and conditions of such increase and the identity of such
lender providing such additional commitment being satisfactory to the Lender in
its sole reasonable discretion, the Loan Documents being amended or restated in
a manner reasonably satisfactory to the Lender and receipt by the Lender of
credit approval).

(c) Section 10.1.2(b) of the Loan Agreement is hereby amended in its entirety to
read as follows:

(b) (i) as soon as available, and in any event within sixty (60) days after the
end of each Fiscal Quarter, unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income and cash flow for such
Fiscal Quarter and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for Obligors and Subsidiaries (and upon any change in the
Obligors’ corporate structure, at Lender’s request, on a consolidating basis for
Obligors and Subsidiaries), setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such Fiscal
Quarter and period, subject to normal year-end adjustments and the absence of
footnotes; and

(ii) as soon as available, and in any event within thirty (30) days after the
end of each month, Borrower Agent shall deliver to Lender (1) a reconciliation
of the Schedule of Accounts attached to a Borrowing Base Certificate prepared as
of such month end, to (y) the Company’s general ledger as of such month end, and
(2) a reconciliation of (x) the

 

3



--------------------------------------------------------------------------------

Schedule of Inventory volumes attached to a Borrowing Base Certificate prepared
as of such month end, to (y) inventory volumes used to determine the inventory
values on the Company’s general ledger as of such month end, (3) a
reconciliation of (x) a Schedule of Trade and Crude Oil Accounts Payable as of
such month end setting forth a detailed aged trial balance of all the Company’s
then existing accounts payable, specifying the name of and the balance due to
each creditor, to (y) the Company’s general ledger as of such month end, and
(4) for each month end that is also a Fiscal Quarter end, a certificate from the
chief financial officer of Borrower Agent showing and certifying to the
calculation of the Fixed Charge Coverage Ratio for the twelve month period
ending as of such Fiscal Quarter end.

(d) Section 10.2.2(s) of the Loan Agreement is deleted in its entirety and
replaced with the following:

(s) Liens on cash deposits securing (i) any Hedging Agreement permitted by
Section 10.2.8 or (ii) any Hedging Agreement permitted by Section 10.2.15(b);

(e) Section 10.2.4 of the Loan Agreement is hereby amended in its entirety to
read as follows:

10.2.4. Distributions; Upstream Payments. Without the prior written consent of
the Lender, declare or make any Distributions, except:

(i) Upstream Payments;

(ii) so long as no Event of Default shall have occurred and is continuing,
Distributions by the Company or any Subsidiary to Holdings to discharge the
consolidated tax liabilities of Holdings and its Subsidiaries;

(iii) Distributions by Holdings to its members for the purpose of paying general
and administrative expenses allocated to Holdings and its Subsidiaries by Parent
and consistent with historical costs, less the amount of general and
administrative expenses actually incurred by Holdings and its Subsidiaries, but
not to exceed $10,000,000 in any twelve month period;

(iv) Holdings and each of its Subsidiaries may pay Distributions payable solely
in the Equity Interests of Holdings;

(v) as a result of the Lender releasing the remaining Required Cash Collateral
on the Required Cash Collateral Release Date (which return may be effective by
Lender’s release of its Lien on the Required Cash Collateral), Holdings may pay
Distributions to its members on the Required Cash Collateral Release Date in an
amount not to exceed the remaining Required Cash Collateral; and

(vi) on or after the Required Cash Collateral Release Date, Distributions from
the Company to Holdings (and in turn, if desired by Holdings, from Holdings to
its members) in an aggregate amount not to exceed the sum of (A) any Required
Cash Collateral withdrawn by the Lender from the Cash Collateral Accounts as the
result of an Event of Default under Section 10.3.1 or 10.3.2 plus
(B) $2,500,000, so long (a) as both immediately before and after giving effect
to such Distribution, no Default or Event of Default shall exist or shall occur
as a result therefrom, and (b) immediately after giving effect to such
Distribution, Obligors shall have a Fixed Charge Coverage Ratio of at least 1.25
to 1.00.

 

4



--------------------------------------------------------------------------------

(f) Section 10.2.15 of the Loan Agreement is hereby amended in its entirety to
read as follows:

10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except (a) to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes, and (b) commodity Hedging Agreements to hedge or manage any of the
risks related to Borrowers’ Inventory, but only so long as the notional value
under all such commodity Hedging Agreements does not exceed $35,000,000 in the
aggregate at any time; provided that no Obligor nor any Subsidiary shall enter
into any additional transactions under the BP ISDA after April 1, 2016.

(g) Section 10.2.22 of the Loan Agreement is deleted in its entirety and
replaced with the following:

10.2.22. Activities of Holdings. Cause Holdings at any time to (a) own any
material assets, other than all of the issued and outstanding Equity Interests
of the Company or (b) engage in any business activity other than the ownership
of all of the issued and outstanding Equity Interests of the Company and
activities, transactions or financings reasonably related or incidental thereto.

(h) Section 10.3.2 of the Loan Agreement is hereby amended in its entirety to
read as follows:

10.3.2. Leverage Ratio. Obligors shall maintain a Leverage Ratio of not greater
than (i) as of July 31, 2016, August 31, 2016 and September 30, 2016, 2.50 to
1.0 and (ii) as of October 31, 2016 and the last day of each fiscal month or
Fiscal Quarter, as applicable, of Holdings and its Subsidiaries ending
thereafter, 3.00 to 1.00.

2. Limited Consent. The Lender hereby consents to and ratifies the Company
amending and restating its Amended and Restated Limited Liability Company
Agreement dated as of June 30, 2011 pursuant to the Second Amended and Restated
Limited Liability Company Agreement dated as of the date of this Amendment, a
true and correct copy of which is attached hereto as Annex A.

3. Effectiveness; Conditions Precedent. This Amendment shall be effective when
all of the conditions set forth in this Section 3 have been satisfied:

(a) receipt by the Lender of copies of this Amendment duly executed by the
Borrowers and Holdings;

(b) evidence that the BP ISDA and the Intercreditor Agreement have been
terminated;

(c) the Required Cash Collateral has been deposited into a Cash Collateral
Account maintained by the Company, and the Company shall have executed and
delivered a deposit account security agreement in respect thereof; and

(d) the Borrowers shall have paid all fees, charges and disbursements of counsel
to the Lender (directly to such counsel if requested by the Lender) to the
extent invoiced prior to or

 

5



--------------------------------------------------------------------------------

on the effective date of this Amendment, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the Lender).

4. Estoppel, Acknowledgement and Ratification of Loan Agreement. Each of the
Obligors acknowledges and confirms that as of the date hereof (a) the aggregate
outstanding principal amount of the Term Loan is $58,035,716 and (b) the
aggregate outstanding principal amount of the Revolver Loans and LC Obligations
is $10,170,000, each of which amounts constitutes a valid and subsisting
obligation of the Obligors to the Lender that is not subject to any credits,
offsets, defenses, claims, counterclaims or adjustments of any kind. Each
Obligor acknowledges and consents to the terms set forth herein and agrees that
this Amendment does not impair, reduce or limit any of its obligations under the
Loan Documents, as amended hereby. Each Obligor reaffirms that each of the Liens
created and granted in or pursuant to the Security Documents is valid and
subsisting and agrees that this Amendment shall in no manner impair or otherwise
adversely affect such obligations or Liens, except as explicitly set forth
herein. This Amendment is a Loan Document.

5. Authority/Enforceability. Each Obligor represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Obligor and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Obligor of this Amendment, other than those already obtained.

(d) The execution and delivery of this Amendment does not (i) contravene the
terms of its Organic Documents or (ii) violate any Applicable Law.

6. Representations and Warranties of the Obligors. Each Obligor represents and
warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Section 9 of the Loan Agreement are
true and correct in all material respects as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, or to the extent they are specific or related or Black Elk
and (b) no event has occurred and is continuing which constitutes a Default or
Event of Default.

7. Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Release. In consideration of the Lender’s willingness to enter into this
Amendment, each of the Obligors hereby releases and forever discharges the
Lender and each of the Lender’s predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Obligors
may have or claim to have against any of the Lender Group.

13. No Actions, Claims. As of the date hereof, each Obligor hereby acknowledges
and confirms that it has no actual knowledge of any actions, causes of action,
claims, demands, damages or liabilities of whatever kind or nature, in law or in
equity, against any of the Lender Group arising from any action by such Persons
or failure of such Persons to act under the Loan Documents on or prior to the
date hereof.

14. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED HEREBY,
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH OBLIGOR AND THE LENDER.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:                                   HERMES CONSOLIDATED, LLC   By:   /s/
John Kaiser   Name: John Kaiser   Title: Vice President and Treasurer   WYOMING
PIPELINE COMPANY LLC   By:   /s/ John Kaiser   Name: John Kaiser   Title: Vice
President and Treasurer   PAR WYOMING, LLC   By:   /s/ William Monteleone  
Name: William Monteleone   Title: Vice President

 

8



--------------------------------------------------------------------------------

LENDER:                                   BANK OF AMERICA, N.A.,   By:   /s/
Michael T. Letsch   Name: Michael T. Letsch   Title: Senior Vice President

 

9



--------------------------------------------------------------------------------

ANNEX A

Second Amended and Restated Limited Liability Company Agreement

See attached.

 

10